Mr. Justice Shepard
delivered the opinion of the Court:
■ i. The first question is, What estate did Geo. R. Lawrie take by the terms of this devise? Was it a vested or a contingent remainder?
“A vested remainder is where a present interest passes to a certain and definite person, but to be enjoyed in futuro. There must be a particular estate to support it. The remainder must pass out of the grantor at the creation of the particular estate. It must vest in the grantee during the continuance of the estate, eo instanti that it determines.”
“A contingent remainder is where the estate in remainder is limited either to a dubious or uncertain person, or upon the happening of a dubious and uncertain event.” Poor v. Considine, 6 Wall., 458.
It is also laid down in this case as established rules of construction, (1) that “ the law will not construe a limitation in a will into an executory devise when it can take effect as a remainder, nor a remainder to be contingent when it can be taken to be vested.” (2) That “adverbs of time, as where, there, after, from, etc., in a devise of a remainder, are construed to relate merely to the time of the enjoyment of the estate, and not the time of the vesting in interest.” (3) That “ estates shall be held to vest at the earliest possible period, unless there be a clear manifestation of the intention of the testator to the contrary.” See also McArthur v. Scott, 113 U. S. 378.
Examining the will in the light of these well-established rules, we cannot find that the testator intended that no interest should' vest in his son, George R. Lawrie, unless he should live to become twenty-one years of age. Failing to-find a clear manifestation of this intent, we must hold that it was the enjoyment, only, of the devised estate which depended upon this contingency.
The use of the words, “ after her death,” and “ upon his attaining his majority,” cannot be held to change this from *265a vested into a contingent remainder without violating one of the rules above recited. His mother, and his son, George R. Lawrie, presumably his only child, were the principal objects of the testator’s bounty.
The fact that he made no provision for the support and education of the child during his minority may have proceeded from an implicit confidence that his mother, who had the revenues of his entire estate, would discharge this obligation; or it may be attributed to a want of skill in the testator or the draughtsman of the will. Certainly, however, it does not tend to show that it was the intention of the testator to limit the commencement of any interest in him whatever to his arrival at majority. The will is inartificial and vague and uncertain in its meaning.'
Another established rule in the interpretation of wills is, that where the intent in any item is not clear, or is of doubtful ascertainment, considered by itself, the will as a whole will be looked to in order to arrive at the true intent of the testator.
To hold that George R. Lawrie took a vested remainder in the house and lot in controversy after the life estate of testator’s mother, to come into enjoyment upon arrival at majority, and subject to defeasance by his death before hers, in which event it would pass to Sarah J. Penicks, is more in accordance with the general intention of the testator, as it appears to us from the whole will, than any other conclusion to which we have been urged.
We think it reasonably clear that the testator did not intend to die intestate as to any part of his estate. In the second item quoted above it will be observed that he devises and bequeaths all the residue of his estate to his mother, and specially describes the only remaining part of his real estate, which he gives to his mother also in fee simple.
Evidently, he must have supposed that the lot in controversy had been already devised in its entirety. If the contention of appellee be correct, then by the death of George R. Lawrie before attaining his majority, there was complete *266intestacy as to the reversion after the determination of the life estate. This view we have already pronounced untenable.
2. Was this remainder to George R. Lawrie for life only or in fee?
In the creation of the life estate in Jane Lawrie, the testator uses the apt words usual therefor, viz., “ to have and to hold during her natural life.” And again in the devise of the remaining real estate to her, contained in the second item, he uses the technical words, “ in fee simple,” as if in contradistinction. In the creation of the remainders, however, by item one, in George R. Lawrie and Sarah J. Penicks, he uses no technical words of inheritance or description of the estates devised.
Taking the whole will together, and with special reference to the intention of the testator, heretofore mentioned, that no part of his estate should remain undisposed of by the will, we conclude that George R. Lawrie took a vested remainder in fee, subject to the condition with respect to enjoyment and defeasance stated heretofore.
It is unquestioned that by the law of this District, a simple devise of land, without any indication of the extent of the interest devised, creates a life estate only. White v. Crenshaw, 5 Mackey, 113. But it is also true as said by the Court of Appeals of Maryland, that “ the word heirs need not be used to create an estate in fee, nor any technical term, nor any particular form of words; but any words sufficiently showing the intention of the testator to dispose of his whole interest in the thing devised, will have the same effect as a devise to one in fee simple, or forever, or any other words having the same import.” Dougherty v. Monett’s Lessee, 5 G. & J., 461. This language was quoted with approval in Chamberlain v. Owings, 30 Md., 454. In this case, also, the will was in artificially drawn, and the court, looking to it as a whole for the meaning of the testator, considering the objects of his bounty and his apparent intention to make a complete disposition of his estate, concluded that the omis*267sion to use technical words of inheritance was to be attributed to the want of skill of the testator, or the draughtsman of the will, rather than to an intention to give but a life estate to the devisee.
If we should be in error, however, in holding that the remainder in this land vested in George R. Lawrie in fee, instead of for life only, the error would be immaterial; it could not alter the general conclusion, or affect the final decree which must be passed. For if he took an estate for life only, then there was, as we have seen, intestacy as to the reversion which remained in John W. Lawrie until his decease, and then passed to George R. Lawrie by descent, as the sole heir at law.
3. After what has been said, it still remains to be considered whether the claim as set out in the bill is one that can be asserted against the estate of the deceased, George R. Lawrie, through this proceeding.
It was contended on the argument by counsel for the appellee, first, that the mode and manner of collecting debts due by minors is exclusively provided for in Chapter 28, Revised Statutes, District of Columbia, relating to guardian and ward; and, second, that it was complainant’s duty to first establish her debt by proceeding at law.
In answer to this it may be said: (1) This act seems to relate only to the mode and manner of guardianship of minors and the sale of their lands where the estate is under administration in accordance with its provisions; and there never was any guardianship, of this minor. (2) The jurisdiction of equity to subject the real estate of a deceased debtor to the payment of his debts where there are no personal assets sufficient for that purpose is well established. Wyse v. Smith, 4 G. & J., 295.
The bill expressly alleges that the only property or estate of any kind owned by the minor, George R. Lawrie, at the time of his decease was the real estate, the sale of which is prayed therein. This was necessary and sufficient to give jurisdiction in equity.
*268For the reasons given, we are of opinion that the court below erred in sustaining the demurrer to complainant’s bill. Wherefore its decree must be reversed, with costs to the appellant, and the cause remanded for further proceedings not inconsistent with this opinion.

Reversed.